          Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



    PAUL DELVECCHIO, LYNNE DELVECCHIO,
    DUNCAN K. JOHNSON, TONY J. PROCTOR,                       Civil Action No. 20-10666
    AND OTHERS SIMILARLY SITUATED,

            Plaintiffs,

    v.

    TOWN SPORTS INTERNATIONAL, LLC and TOWN
    SPORTS INTERNATIONAL HOLDINGS, INC. d/b/a
    BOSTON SPORTS CLUB/S,

            Defendants.



                          CLASS ACTION COMPLAINT &
         REQUEST FOR A PRELIMINARY INJUNCTION & DECLARATORY RELIEF

                                      Introduction1

        This is a class action lawsuit filed pursuant to the Massachusetts Consumer
Protection Statute, M.G.L. Chapter 93A, alleging unfair and deceptive acts and practices
against Massachusetts consumers by the Defendants, Town Sports International and Town
Sports International Holdings, Inc. d/b/a Boston Sports Clubs (collectively “Town
Sports”), in willfully and knowingly charging consumers monthly membership fees for
services that Town Sports knew it would not be providing pursuant to the terms of its
membership agreements. Town Sports’ conduct in this case is a deplorable display of
unconscionable corporate avarice. More staggering, during this difficult time in our
nation’s history, Town Sports acted without care for the welfare of hundreds of thousands
of struggling Massachusetts consumers in order to further its own corporate rapacity.

        In mid-March 2020, Town Sports closed all of its Boston Sports Club (“BSC”)
locations in the Commonwealth of Massachusetts (“Commonwealth”) due to the impact of
COVID-19. It also furloughed or terminated nearly all of its Massachusetts-based
employees. However, Town Sports then shockingly and willingly continued to charge
consumers monthly membership fees for services that it knowingly would not render.
Town Sports actively took steps to wrongfully accumulate wealth from its consumer base


1 For any avoidance of doubt, these allegations are included as part of the plaintiffs’ and
the Class Complaint, whether or not repeated in full or in part below.
       Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 2 of 9



despite receiving a vast number of requests to cancel memberships, freeze accounts, or
refund charges. Requests by consumers made to Town Sports went both unanswered and
unaddressed. Instead, Town Sports charged the credit or debit cards of consumers for
membership fees while fully knowing that it was unable to provide access to its Boston
Sports Club (“BSC”) locations and, in many instances, without regard to consumer pleas
revoking any authorization to do so. Town Sports’ inability to provide the services
bargained for under its membership agreements, but willfully and knowingly charging
consumers anyway, is a clear-cut violation of the Massachusetts Consumer Protection
Statute, M.G.L. c. 93A, and also constitutes a rather sinister breach of contract in light of
the financial strain felt by many of its members during this challenging and unprecedented
time in our history as a country. Town Sports made it nearly (if not) impossible for
consumers to cancel their memberships or avoid charges prior to entitling itself to funds
from consumers to which it had no legal right.

         The plaintiffs, BSC members, seek an award of compensatory damages, injunctive
relief, attorneys’ fees, costs, and treble damages arising out of Town Sports’ violations of
Chapter 93A, and other causes of action under Massachusetts law. The plaintiffs seek relief
individually and on behalf of the class of consumers in Massachusetts who are similarly
situated and were similarly wronged by Town Sports. Notably, Maura Healy, the Attorney
General of Massachusetts has already publicly declared the conduct of Town Sports to be
in violation of state law. AG Healy declared that consumers “have the right to cancel [their]
contract[s] with BSC under Massachusetts law.” 2 She also referred to Town Sports’
conduct as “completely unacceptable.” Id. The plaintiffs and the class they represent
wholeheartedly agree.

I.      THE CLASS & FACTUAL ALLEGATIONS

     1. On reliable information and belief, based on a number of news reports, public social
        media postings, personal accounts, consumer reports filed with the Attorney
        General’s Office, statements made by public officials, and the plaintiffs’
        experiences, nearly all – if not all – of the members of any BSC in the
        Commonwealth of Massachusetts were charged monthly membership fees on April
        1, 2020 by Town Sports, despite all of its locations having been closed weeks prior.
        Town Sports also made it virtually impossible for members to contact it, thus
        rendering them unable to cancel or suspend their memberships before Town Sports
        charged their personal credit and/or debit cards. Accordingly, the plaintiffs bring
        this action on their own behalf and on behalf of:

                All BSC members in the Commonwealth of Massachusetts as of
                March 1, 2020 who were forced to pay membership fees after the
                closing of the BSC location or locations at which those members
                were entitled to access services.



2 See, e.g., https://www.boston.com/news/local-news/2020/04/03/boston-sports-club-
coronavirus.


                                             2
  Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 3 of 9



   The time period described above will be referred to as the “Class Period.” Such
   similarly situated persons as the plaintiffs are hereinafter referred to collectively as
   the “Class” or “Class Members.”

2. Pursuant to M.G.L. c. 93, Section 82, consumers have a statutory right to cancel
   gym memberships when a seller “substantially changes the operation of a health
   club or location.” Id.

3. Section 82 further provides: “All monies paid by the buyer pursuant to a contract
   for health club services which has been cancelled for one of the reasons contained
   in this section shall be refunded to the buyer or his estate within fifteen days of the
   seller's receipt of such notice of cancellation . . .” Id.

4. Pursuant to M.G.L. c. 93, Section 86, “Any buyer who has suffered any injury as a
   result of a violation of sections seventy-eight to eighty-eight, inclusive, or the
   attorney general, may bring an action for recovery of damages or other relief,
   including injunctive relief, multiple damages and attorney’s fees, as and to the
   extent provided for under chapter ninety-three A.” Id.

5. Section 86 also makes it clear that Chapter 93 does not limit the remedies
   consumers may seek against health clubs: “Nothing in sections seventy-eight to
   eighty-eight, inclusive, shall be construed so as to nullify or impair any right or
   rights which a buyer may have against a seller at common law, by statute, or
   otherwise. The provisions of said sections seventy-eight to eighty-eight, inclusive,
   are not exclusive and do not relieve the seller or his assignees or the contracts
   subject to said sections from compliance with all other applicable provisions of
   law.” Id.

6. During the Class Period, Town Sports closed all of its locations in the
   Commonwealth. Town Sports sent multiple notices of closure to consumers, but
   did not provide them with a viable method of cancelling or suspending their
   memberships. In fact, Town Sports effectively furloughed (indefinitely) or
   terminated its entire work force in Massachusetts, depriving consumers of any
   meaningful way to cancel their memberships before Town Sports charged them
   fees.

7. Regardless of the issues concerning notice or cancellations, Town Sports charged
   consumers membership fees when it was unable to provide access to its facilities
   or the services that were bargained for, which is, by itself, a violation of Chapter
   93A.

8. For substantially all of its Massachusetts members, including the plaintiffs, Town
   Sports charges monthly membership fees collected by automatic payments from
   the member’s credit card or bank accounts pursuant to membership agreements that
   Town Sports requires its members to enter into.




                                          3
  Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 4 of 9



9. In mid-March of 2020, Town Sports knew that it would not be able to provide
   health club services to any Massachusetts consumer due to COVID-19 related
   concerns and orders in exchange for any automatic payments taken from members’
   credit card or bank accounts because its locations were closed.

10. Town Sports knowingly and willfully engaged in unfair and deceptive practices, in
    violation of M.G.L. c. 93A, Section 2, by initiating and accepting automatic
    payments for services that it knew it would not provide, including those charged to
    and received by the plaintiffs.

11. Town Sports knowingly and willfully engaged in unfair and deceptive practices, in
    violation of M.G.L. c. 93A, Section 2, by hindering or outright preventing
    consumers from cancelling or suspending their memberships. In fact, for the first
    time on April 1, 2020 (the very same day that monthly fees were charged), in a
    backdated email, Town Sports provided an email address for consumers to use in
    order to “pass up” the opportunity to upgrade and, instead, freeze their accounts.
    Prior to that time, members were told that Town Sports would “address all
    membership-related concerns once our gyms are operating.”

12. Town Sports is currently aware of the identities of all Class Members in the
    Commonwealth and its business records will be able to identify the Class with ease.
    However, on information and belief, there are/were hundreds of thousands of BSC
    members in Massachusetts during the Class Period and each of those individuals
    would, therefore, qualify as Class Members.

13. For this reason, the Class is so numerous that joinder of all Class Members would
    be impracticable. It is believed that most of these individuals would not likely file
    individual suits because they lack either adequate financial resources, access to
    attorneys or the courts, or knowledge of their legal rights. For this reason, a class
    action would quite obviously be an efficient mechanism for resolution of the claims
    of the Class.

14. There exist numerous common questions of both law and fact, including that Town
    Sports knowingly and intentionally, in violation of law, charged consumers
    membership fees knowing that those members could not access its facilities. This
    was done willfully and intentionally in an effort to obtain money for its own
    corporate gain without providing the bargained for benefit under its membership
    agreements.

15. Town Sports also acted knowingly when hindering or preventing consumers from
    contacting it to cancel or suspend their memberships, an entitlement they are due
    under the law.

16. These questions of law and fact in this matter between the Class Members are
    essentially identical. Any defenses raised by Town Sports, including that their




                                         4
  Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 5 of 9



   conduct did not violate Massachusetts law, would be common to the plaintiffs and
   all Class Members.

17. The claims of the plaintiffs are typical of the claims of the Class, because each Class
    Member was subject to and victimized by the same unlawful conduct of Town
    Sports in essentially the same manner.

18. The plaintiffs are represented by seasoned litigation counsel, who are experienced
    in class action litigation and, in particular, in litigating claims under M.G.L. c. 93A
    (and its insurance counterpart, Chapter 176D).

19. The prosecution of separate actions against Town Sports would be a waste of
    judicial resources, and the resources of the Class Members. It would also create a
    risk of inconsistent or varying adjudications with respect to individual members of
    the Class, which would establish incompatible standards of conduct for Town
    Sports. In addition, adjudications with respect to individual members of the Class
    could, as a practical matter, be dispositive of the interests of all the other members
    of the Class not parties to such adjudications, or could substantially impede or
    impair their ability to protect their interests.

20. Questions of law or fact common to the members of the Class predominate over
    any questions affecting only individual Class Members. A class action is therefore
    superior to other available methods for the fair and efficient adjudication of the
    controversy. Facts not common to the Class are immaterial to resolving the
    common legal questions whether Town Sports’ policies violated Massachusetts
    law. There will be no difficulty in managing this case as a class action. In fact, this
    is the quintessential example of when class action relief is appropriate.

21. The members of the Class are known to Town Sports and are readily identifiable
    through their records.

22. Many of the members of the Class are in financial situations that prohibit them from
    adequately vindicating their rights in full, particularly under the circumstances.

23. In sum, the plaintiffs bring this action on behalf of themselves, and on behalf of all
    others similarly situated in Massachusetts who have been wronged by Town Sports
    through it charging membership fees after BSC locations closed in conjunction with
    COVID-19 concerns and orders, so long as those individuals fall within the Class
    Period.

24. The plaintiffs bring this action on behalf of themselves, and on behalf of all others
    similarly situated as described above, pursuant to M.G.L. c. 93A, and under
    common law theories of breach of contract and unjust enrichment.

25. This class undoubtedly satisfies the requirements of Federal Rule of Civil
    Procedure 23, as numerosity, commonality, and typicality have been satisfied.



                                          5
        Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 6 of 9



         Finally, the class representatives and class counsel will fairly and adequately
         protect the interests of the class.

      26. The plaintiffs seek an award of compensatory damages, injunctive relief, attorneys’
          fees, costs, and treble damages arising out of Town Sports’ violations of Chapter
          93A, and other causes of action under Massachusetts law, and any and all other
          relief to which they, and the Class, are legally entitled.

II.      THE PARTIES, JURISDICTION & VENUE

      27. Plaintiffs Paul DelVecchio and Lynne DelVecchio are citizens of the
          Commonwealth of Massachusetts who reside in Suffolk County. They joined the
          BSC in 2018. Town Sports charged Paul and Lynne for membership fees on April
          1, 2020.

      28. Plaintiff Duncan K. Johnson is a citizen of the Commonwealth of Massachusetts
          who resides in Suffolk County. He joined the BSC in 2018. Town Sports charged
          Duncan for membership fees on April 1, 2020.

      29. Plaintiff Tony Proctor is a citizen of the Commonwealth of Massachusetts who
          resides in Norfolk County. He joined the BSC in 2019. Town Sports charged Tony
          for membership fees on April 1, 2020.

      30. Jurisdiction is proper under 28 U.S.C. § 1332(d)(2), as there is diversity between
          the parties and the amount in controversy, with hundreds of thousands of Class
          Members having been charged membership fees, many in the hundreds of dollars,
          far exceeds the $5,000,000 threshold.

      31. Venue is proper under 28 U.S.C. § 1391(b), as a substantial part of the events or
          omissions giving rise to the claim occurred in Massachusetts.

      32. Defendant Town Sports International, LLC is a foreign limited liability company
          with its primary business being the running and operating of gyms under the brands
          New York Sports Clubs, Boston Sports Clubs, Washington Sports Clubs, and
          Philadelphia Sports Clubs, and which has a principal place of business located at 5
          Penn Plaza, 4th Floor, New York, New York 10001, where its assets are
          accumulated and kept.

      33. Defendant Town Sports International Holdings, Inc. d/b/a Boston Sports Club/s is
          a foreign corporation incorporated in Delaware with its primary business being the
          running and operating of gyms under the brands New York Sports Clubs, Boston
          Sports Clubs, Washington Sports Clubs, and Philadelphia Sports Clubs, and which
          has a principal place of business located at 1001 US North Highway 1, Suite 201,
          Juniper, Florida 33477, where its assets are accumulated and kept.




                                              6
         Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 7 of 9



       34. Town Sports conducts business as a foreign entity or entities within the
           Commonwealth under the name “Boston Sports Clubs.”

       35. M.G.L. Chapter 93A does not require that a demand letter be served if and when
           the “Respondent/s” do not keep their assets within the Commonwealth. Such is the
           case here, as Town Sports – under both corporate forms described above – retains
           its assets outside of Massachusetts. Neither of the aforementioned entities described
           in the preceding paragraphs are registered entities with the Commonwealth’s
           Division of Corporations in this jurisdiction. Regardless, demand letters will be
           mailed nonetheless, rendering any questions as to this issue moot.

III.      COUNTS

              Count 1 – Violations of Massachusetts Consumer Protection Statute

       36. The plaintiffs repeat and reallege the preceding paragraphs of this Complaint as if
           fully set forth herein.

       37. Town Sports conduct as described above constitutes an unfair and/or deceptive act
           or practice that caused harm to consumers, including the plaintiffs and the Class
           Members.

       38. Town Sports wrongful conduct was both willful and knowing.

         WHEREFORE, the plaintiffs and the Class seek compensatory damages,
restitution, statutory trebling of damages, attorneys’ fees, costs, and any and all other relief
to which they are entitled or that can be rewarded to the fullest extent of the law.

                                  Count 2 – Breach of Contract

       39. The plaintiffs repeat and reallege the preceding paragraphs of this Complaint as if
           fully set forth herein.

       40. The parties had a contract whereby the plaintiffs and the Class paid membership
           fees in exchange for access to services that included the ability to access physical
           gym locations knows as Boston Sports Clubs.

       41. The contract between the parties was for good and valuable consideration.

       42. Town Sports breached its obligations under the contract with the plaintiffs and the
           Class by charging membership fees without being able to provide access to its
           facilities.

       43. As a result of Town Sports conduct, the plaintiffs and the Class suffered harm.




                                                7
      Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 8 of 9



       WHEREFORE, the plaintiffs and the Class seek contract damages, restitution,
attorneys’ fees, costs, and any and all other relief to which they are entitled or that can be
rewarded to the fullest extent of the law.

                               Count 3 – Unjust Enrichment

   44. The plaintiffs repeat and reallege the preceding paragraphs of this Complaint as if
       fully set forth herein.

   45. Town Sports willful and knowing conduct as described above has caused them to
       be unjustly enriched.

   46. As a result of Town Sports conduct, the plaintiffs and the Class suffered harm.

        WHEREFORE, the plaintiffs and the Class seek damages, restitution, attorneys’
fees, costs, and any and all other relief to which they are entitled or that can be rewarded
to the fullest extent of the law.

                 Count 4 – Request for Declaratory Relief and Injunction

   47. The plaintiffs repeat and reallege the preceding paragraphs of this Complaint as if
       fully set forth herein.

   48. Town Sports has violated – willfully and knowingly – the provisions of the
       Massachusetts Consumer Protection Statute.

   49. The plaintiffs and Class seek a declaratory judgment that Town Sports has violated
       M.G.L. c. 93A and must pay back all fees charged during the Class Period, with
       interest, and the award of attorneys’ fees, costs, and the award trebled.

   50. The plaintiffs and Class seek injunctive relief that Town Sports be ordered not to
       charge any further membership fees without obtaining an express authorization
       from consumers to do so, and that Town Sports must provide a reasonable method
       for consumers to cancel or suspend their memberships, which will be honored and
       reviewed prior to any further fees being charged.

   51. There is a high likelihood that the plaintiffs and Class prevail on the merits and the
       plaintiffs and Class, during these unprecedented times, will suffer irreparable harm
       if Town Sports is able to continue with these illegal practices.

   52. Public policy strongly favors this issuance of a declaratory judgment and injunctive
      relief in this instance.

       WHEREFORE, the plaintiffs and the Class seek declaratory and injunctive relief
as provided above, and any and all other relief, including compensatory damages,




                                              8
      Case 1:20-cv-10666-MLW Document 1 Filed 04/05/20 Page 9 of 9



restitution, statutory trebling of damages, attorneys’ fees, costs, and any and all other relief
to which they are entitled or that can be rewarded to the fullest extent of the law.

IV.     JURY DEMAND

        The plaintiffs and Class demand a trial by jury on all counts so triable.

V.      PRAYER FOR RELIEF

        The plaintiffs and Class respectfully request that this Court:

                (1) Enter a declaratory judgment that Town Sports has violated – willfully
                and knowingly – the provisions of the Massachusetts Consumer Protection
                Statute;

                (2) Enjoin Town Sports from charging any further membership fees without
                express authorization from consumers, and order that it must provide a
                reasonable method for consumers to cancel or suspend their memberships
                which will be reviewed and honored before any further fees are charged;

                (3) Award the plaintiffs and the Class damages, restitution, statutory
                trebling of damages, attorneys’ fees, costs, and any and all other relief to
                which they are entitled to the fullest extent of the law.


                                        Respectfully submitted,
                                        The Plaintiffs & The Plaintiff Class,
                                        By their attorneys,

                                        /s/Leonard H. Kesten
                                        Leonard H. Kesten, BBO# 542042
                                        Michael Stefanilo, Jr., BBO# 684500
                                        Erica L. Brody, BBO# 681572
                                        BRODY HARDOON PERKINS & KESTEN, LLP
                                        699 Boylston Street, 12th Floor
                                        Boston, MA 02116
                                        (617) 880-7100
                                        lkesten@bhpklaw.com
                                        mstefanilo@bhpklaw.com

Dated: April 5, 2020




                                               9
